IN THE SUPREME COURT OF THE STATE OF IDAHO

                                      Docket No. 39297


CITIZENS AGAINST RANGE                 )
EXPANSION, an unincorporated non-profit)
association; JEANNE J. HOM, a single   )
woman, EUGENE and KATHLEEN RILEY,      )
husband and wife, LAMBERT and DENISE   )
RILEY, husband and wife, GABRIELLE     )
GROTH-MARNAT, a single woman,          )
GERALD PRICE, a single man, RONALD     )
ELDRIDGE and DOROTHY ELDRIDGE,         )
husband and wife, GLENN and LUCY       )                    Coeur d’Alene, September 2012
CHAPIN, husband and wife, SHERYL       )                    Term
PUCKETT, a single woman, CHARLES and   )
CYNTHIA MURRAY, husband and wife,      )                    2012 Opinion No. 137
DAVE VIG a single man,                 )
                                       )                    Filed: November 15, 2012
    Plaintiffs-Respondents,            )
                                       )                    Stephen W. Kenyon, Clerk
v.                                     )
                                       )
IDAHO FISH AND GAME DEPARTMENT, )
an agency of the STATE OF IDAHO, and   )
VIRGIL MOORE, Director of the IDAHO    )
FISH AND GAME DEPARTMENT,              )
                                       )
    Defendants-Appellants.             )
______________________________________ )

      Appeal from the District Court of the First Judicial District of the State of Idaho,
      Kootenai County. Hon. John T. Mitchell, District Judge.

      The post-judgment orders of the district court are reversed and the case is
      remanded.

      Hon. Lawrence G. Wasden, Attorney General, Boise, for appellants. Kathleen E.
      Trever argued.

      Scott W. Reed, Coeur d’Alene, and Harvey Richman, Athol, for respondents.
      Harvey Richman argued.
                              _____________________



                                               1
J. JONES, Justice.

       The Idaho Department of Fish and Game (IDFG) appeals the district court’s post-judgment
orders (1) refusing to lift a portion of an injunction and (2) declaring the Idaho Outdoor Sport
Shooting Range Act unconstitutional. We reverse both orders and remand the case for further
proceedings.
                                        I.
                         FACTUAL AND PROCEDURAL HISTORY

       The Farragut Shooting Range, near Bayview, Idaho, has been owned and operated by
IDFG since World War II. It sits on approximately 160 acres and is surrounded by a residential
neighborhood, a public road, and hiking trails. Public use of the range has been expanding, from
some 176 shooters in 2002, to at least 509 shooters in 2005.
       In 2004, IDFG made a public proposal to renovate the range, based on the “Vargas Master
Plan,” authored by range design expert Clark Vargas. The plan was designed to improve access,
noise control, and range management. Citizens Against Range Expansion (CARE), an
unincorporated non-profit association comprised of individuals who reside near the range,
contended that the plan would greatly increase range usage, and harm the community.
       CARE sued IDFG in 2005 for nuisance and other related causes of action regarding the
range’s operation. CARE’s claims were grounded in both safety and noise concerns regarding the
increased use of the range, and its proposed expansion. Among other relief, CARE sought to enjoin
IDFG’s operation of the range. The case proceeded to a court trial in December of 2006 and in
February of 2007 the court issued its memorandum decision wherein it determined that CARE was
entitled to relief enjoining further operation of the Farragut Range until IDFG completed certain
safety improvements.
       The court laid out two separate components for lifting the injunction. The first component
was for up to 500 shooters per year (the 500-shooter component). This component provided that
the Farragut Range would remain closed “to all persons with pistols, rifles and firearms using or
intending to use live ammunition until a baffle is installed over every firing position.” The court’s
judgment specified:
       [Each] baffle must be placed and be of sufficient size that the shooter, in any
       position (standing, kneeling, prone), cannot fire his or her weapon above the berm
       behind the target. Either the parties shall agree that the baffles have been adequately
       installed or that issue shall be submitted for view of the premises by the Court. . . .

                                                 2
        [A]t such time as baffles are installed over every firing position and approved in the
        manner set forth, [IDFG] may operate the Farragut Shooting Range in the same
        manner in which it historically has (i.e., without any site supervision), for up to 500
        shooters per year.

The second component of the injunction was for opening the Farragut Range to more than 500
shooters per year (the 501-shooter component). This part of the judgment had two concerns―noise
and safety. It stated:
        [U]se level shall not exceed 500 shooters per year until and unless [IDFG] has
        constructed and installed safety measures adequate to prevent bullet escapement
        beyond the boundaries owned and controlled by [IDFG] and constructed and
        installed noise abatement measures to reduce noise to a decibel level agreed upon
        by the parties in the first instance, or, if the parties are unable to agree, to be set by
        the Court following further evidence.

Neither party appealed the judgment. Rather, IDFG began work on addressing the requirements of
the injunction. Specifically, it constructed a partially contained 100-yard shooting range, in which
it installed baffles “sufficient to prevent shooters from ‘directly’ firing above the berm behind the
target from any of the 12 shooting positions (from prone to standing).”
        Although the district court discussed noise standards in its memorandum decision, it did
not incorporate any standards in the judgment. During the following legislative session, the Idaho
Legislature took action on this subject. In 2008, the Legislature enacted the Idaho Outdoor Sport
Shooting Range Act. 2008 Idaho Sess. Laws 322–33. The Act set a uniform noise standard for all
state-owned, non-military, non-law enforcement outdoor shooting ranges. I.C. §§ 67-9101, 67-
9102. The statute provides that “[t]he noise emitted from a state outdoor sport shooting range shall
not exceed an Leq(h) of sixty-four (64) dBA.” I.C. § 67-9102(3). Also in the 2008 session, the
Legislature passed HB 604 to amend the laws affecting sport shooting ranges in general. 2008
Idaho Sess. Laws 880–81. HB 604 makes references to, and incorporates standards from, the Act.
I.C. §§ 55-2604, 55-2605. The effect of HB 604 and the Act is that all non-military outdoor
shooting ranges are subjected to the Act’s noise standard. I.C. §§ 55-2604, 55-2605, 67-9101, 67-
9102.
        Upon completion of its range improvements, IDFG filed a Motion for Partial Lifting of
Injunction (Relief Motion) for the 100-yard range. IDFG sought to lift both components of the
injunction. CARE then moved for summary judgment, claiming that the Act was a special law in
violation of art. III, § 19 of the Idaho Constitution, and a deprivation of judicial power in violation

                                                    3
of art. V, § 13.
         The district court issued summary judgment in favor of CARE on the constitutional
issues in March of 2011. In its order, the court found that the Act was unconstitutional as a
special law and a deprivation of judicial power. For this reason alone, it denied IDFG’s Relief
Motion with regard to the 501-shooter component. The court found that there remained disputed
issues of fact regarding range safety. Thus, the court set an evidentiary hearing on IDFG’s motion
with regard to the 500-shooter component.
         On August 25, 2011, following the evidentiary hearing on safety issues, the district court
denied IDFG’s Relief Motion with regard to the 500-shooter component. Despite finding that the
“[t]he baffles at the 100-yard shooting area are sufficient to prevent shooters from ‘directly’ firing
above the berm behind the target from any of the 12 shooting positions,” the court concluded that
IDFG had still failed to comply with the requirements of the injunction. This was because, it found,
the “baffles do nothing to contain ricochets that hit the floor of the range from escaping the range.”
The court reasoned that the injunction was not just limited to direct fire, but included ricochets, and
found that:
         [I]t does not violate I.R.C.P 65(d) to interpret the plain language and context of the
         Court’s 2007 Order condition for up to 500 shooters (the installation of a baffle
         over every shooting position to prevent a shooter from firing over the berm behind
         the target), to encompass shooters firing at, below, or in directions to the side of or
         away from the berm behind the target. Simply because IDFG has installed at least
         one baffle over all 12 designated shooting positions at the 100-yard shooting area,
         and such baffles are placed and of sufficient size that a shooter in any position
         (standing, kneeling, prone) cannot fire his or her weapon above the berm behind the
         target at the 100-yard shooting area does not mean IDFG has complied with the
         Court’s 2007 condition to lift its 2007 injunction for these 12 designated shooting
         positions, for up to 500 shooters per year . . . In 2007, this Court was concerned
         with bullets that went over the back berm. Whether by ricochet or direct fire, the
         problem is still bullets going over the back berm.

In denying the motion, the district court went on to state that, although the 100-yard range at
Farragut did not comply with the 2007 injunction, if IDFG “incorporated any of the simple and
relatively inexpensive measures to attempt to contain ricochets,” such as “ground baffles in
conjunction with overhead baffles . . . and an eyebrow berm or bullet catcher near the top of the
back berm,” that then, “partial lifting should occur.” The court reiterated, however, that for the
500-shooter standard, “complete containment” was not required. IDFG timely appealed to this
Court.

                                                   4
                                              II.
                                      ISSUES ON APPEAL

I.      Did the district court err in concluding that IDFG has not complied with the 500-shooter
        component of the injunction?

II.     Is the Idaho Outdoor Sport Shooting Range Act an unconstitutional “special law” in
        violation of art. III, § 19 of the Idaho Constitution?

III.    Was the Legislature’s enactment of the Idaho Outdoor Sport Shooting Range Act a
        deprivation of judicial power in violation of art. V, § 13 of the Idaho Constitution?

IV.     Has IDFG complied with the 501-shooter component of the injunction?

V.      Is CARE entitled to attorney’s fees on appeal?

                                               III.
                                           DISCUSSION

       A. Standard of Review.

       When reviewing the constitutionality of a statute, this Court exercises free review. Idaho
Sch. For Equal Educ. Opportunity v. State (ISEEO IV), 140 Idaho 586, 590, 97 P.3d 453, 457
(2004). To prevail, a challenger must show that the statute is “unconstitutional as a whole, without
any valid application.” Id. This Court makes “every presumption [] in favor of the constitutionality
of the statute, and the burden of establishing the unconstitutionality of a statutory provision rests
upon the challenger.” Id.
       No prior Idaho case directly addresses the standard for reviewing a lower court’s
interpretation of an injunction issued under IRCP 65(d). However, other courts have reviewed
the interpretation of injunction orders issued under the Idaho rule’s federal analog—FRCP
65(d)—and have reached conclusions that are instructive here. For an injunction issued under
Rule 65(d), “[a] district court’s interpretation of its own order is generally reviewed for abuse of
discretion.” Garcia v. Yonkers Sch. Dist., 561 F.3d 97, 103 (2d Cir. 2009). This is in keeping
with the basic principle that a “district court’s interpretation of its own order is properly accorded
deference on appeal when its interpretation is reasonable.” Cave v. Singletary, 84 F.3d 1350,
1354 (11th Cir. 1996). Other courts have gone further and found that “[g]reat deference is due
the interpretation placed on the terms of an injunctive order by the court who issued and must
enforce it.” Alabama Nursing Home Assʼn v. Harris, 617 F.2d 385, 388 (5th Cir. 1980). Still, this

                                                  5
deference is constrained when “the order is too clear to permit any interpretation” contrary to the
order’s plain meaning. DirecTV, Inc. v. Leto, 467 F.3d 842, 844 (3d Cir. 2006).
          In accord with these holdings, we will review a district court’s interpretation of its
injunctive order with an abuse of discretion standard. In other words, we will give a district
court’s reasonable interpretation of its own injunction deference on appeal, and uphold such an
interpretation unless the record shows an abuse of discretion.
          B. The district court erred by refusing to lift the 500-shooter component of the
             injunction.

          Upon consideration of IDFG’s Relief Motion, the district court concluded that IDFG had
not complied with the requirements of the 500-shooter component of the injunction. Its reasoning
was that because “[the range] as presently in place will not contain rounds that ricochet over the
back berm,” the plain terms of the injunction had not been satisfied. The court predicted that if
IDFG made further improvements that incorporated ground baffles in conjunction with overhead
baffles, plus an eyebrow berm or a bullet catcher, then “partial lifting [of the injunction] should
occur.”
          IDFG claims on appeal that its improvements complied with the plain terms specified in
the judgment, and therefore the first component of the injunction should be lifted to allow up to
500 shooters per year at Farragut. It further argues that the injunction says nothing about
ricochets, and therefore the district court abused its discretion by making ricochets an issue.
IDFG also contends that overheard baffles, eyebrow berms, and bullet catchers are not required
by the 501-shooter component of the injunction, and therefore it is unreasonable for the district
court to read such a requirement into the less stringent 500-shooter component.
          CARE argues in response that this Court should defer to the district court’s interpretation
of the injunction, and agrees with the district court that the injunction is “all-inclusive.” It
contends in its briefing that the injunction language barring downrange fire above the back berm
implicitly includes “ANY and EVERY round fired from the firing line,” which would include
ricochets.
          Idaho’s Rules of Civil Procedure govern a court’s ability to issue an injunction. I.R.C.P.
65. The scope of an order for an injunction is constrained by Rule 65(d), which states that
“[e]very order granting an injunction and every restraining order shall set forth the reasons for its
issuance; shall be specific in terms; shall describe in reasonable detail, and not by reference to

                                                   6
the complaint or other document, the act or acts sought to be restrained . . . .” I.R.C.P. 65(d).
Courts construing this Rule’s federal counterpart have explained that its purpose is to prevent the
issuance “of an order so vague that an enjoined party may unwittingly and unintentionally
transcend its bounds,” and that “[t]hus, Rule 65(d) ‘is satisfied only if the enjoined party can
ascertain from the four corners of the order precisely what acts are forbidden’ or required.”
Petrello v. White, 533 F.3d 110, 114 (2d Cir. 2008). Accordingly, “[i]n determining whether a
particular act falls within the scope of an injunction’s prohibition, particular emphasis must be
given to the express terms of the order. An injunction does not prohibit those acts that are not
within its terms as reasonably construed.” Alabama Nursing Home Ass’n, 617 F.2d at 388.
       Here, the district court’s interpretation of the 500-shooter component of its injunction
was an abuse of discretion because it took its original, and unambiguous, 500-shooter
requirement—installing “a baffle . . . over every firing position”—and expanded it into a
requirement for “ground baffles in conjunction with overhead baffles . . . and an eyebrow berm
or bullet catcher near the top of the back berm.” This interpretation does not follow from the
plain language of the injunction because the judgment never referred to these other devices.
Moreover, preventing bullet escapement via ricochet—the stated rationale for requiring these
additional improvements—was similarly absent from the judgment. Although a district court is
given deference in its interpretation of its own order, that deference cannot extend so far as to
allow interpretation to become revision. Asking IDFG to now comply with requirements that the
judgment never contained, to achieve objectives that the court never specified, is a far cry from
the requirement that “the enjoined party can ascertain from the four corners of the order precisely
what acts are forbidden.” Indeed, even now IDFG cannot be certain that complying with the
attempted revision of the injunction language will ultimately be sufficient to lift it, because the
district court stated that new baffles, eyebrow berms, and bullet catchers “should” result in a
partially lifted injunction—but it gave no guarantees.
       Perhaps the most baffling conclusion reached by the district court is contained in the
following statement:
       Simply because IDFG has installed at least one baffle over all 12 designated
       shooting positions at the 100-yard shooting area, and such baffles are placed and
       of sufficient size that a shooter in any position (standing, kneeling, prone) cannot
       fire his or her weapon above the berm behind the target at the 100-yard shooting
       area does not mean IDFG has complied with the Court’s 2007 condition to lift its


                                                7
       2007 injunction for these 12 designated shooting positions, for up to 500 shooters
       per year.

When the factual substance of this statement is compared with the express terms of the 500-
shooter component of the injunction―that a baffle be installed over every firing position, to be
“placed and be of sufficient size that the shooter, in any position (standing, kneeling, prone),
cannot fire his or her weapon above the berm behind the target”―it is obvious that IDFG has
complied. The district court’s explanation of what IDFG has done, and the text of the injunction,
are identical. Consequently, the court’s statement essentially says that, “[s]imply because [IDFG
has complied with the express terms of the injunction,] does not mean that IDFG has complied
with the Court’s 2007 condition to lift its injunction.” Reading the plain language of the
injunction to reach this unsupportable conclusion was clearly an abuse of the district court’s
discretion, requiring reversal. Accordingly, we lift the injunction to allow IDFG to open the
Farragut Range for up to 500 shooters per year.
       C. The Act is a constitutional general law, and not a special law.
       The district court granted summary judgment to CARE on the 501-shooter component
 based solely on its conclusion that the Act was unconstitutional. It concluded that the Act was a
 special law violative of art. III, § 19 the Idaho Constitution and a deprivation of judicial power in
 violation of art. V, § 13. The court’s conclusion that the Act was a special law is based on
 findings that: 1) the Act does not apply to all outdoor shooting ranges in like situations; 2) the
 legislative history showed that the Act has a single, illegitimate purpose—to benefit IDFG in this
 litigation; and 3) the Legislature passed the Act in an arbitrary, capricious, and unreasonable
 manner. Because the district court determined that the Act was a special law that limited “civil
 and criminal actions,” it held that it was unconstitutional, and an improper basis for lifting the
 501-shooter component of the injunction.
       On appeal, IDFG argues that the Act is a general law, and not a special law. It first
 contends that the Act must be considered in tandem with HB 604. IDFG’s position is that the Act
 and HB 604, when taken together, apply a statewide noise standard to all non-military outdoor
 shooting ranges; thus, the Act functions as a general law. Alternatively, IDFG argues that the Act
 is a general law, even if HB 604 is not considered, because all state-owned shooting ranges
 within the Act’s scope are subject to it. IDFG further argues that the Act is not a special law
 because it was not enacted in an arbitrary, capricious, or unreasonable manner. Finally, IDFG

                                                  8
    contends that even if the Act is a special law, it is not one of the prohibited types of special laws
    enumerated in art. III, § 19, and is therefore constitutional.
          In response, CARE argues that the Act is a special law because it applies only to four state-
    owned shooting ranges in Idaho, and “three of [these] are so isolated that noise levels have no
    meaning.” 1 Based on this, and pertinent legislative history, CARE contends that the Act was truly
    designed to affect only the Farragut Range, and this lawsuit.
          General laws are those laws that “apply to all persons and subject matters in a like
    situation,” and they are constitutional for the purposes of Article III, § 19 of the Idaho
    Constitution. Arel v. T & L Enter., Inc., 146 Idaho 29, 35, 189 P.3d 1149, 1155 (2008); see also
    ISEEO IV, 140 Idaho at 591, 97 P.3d at 458; Moon v. North Idaho Farmers Ass’n, 140 Idaho 536,
    546, 96 P.3d 637, 647 (2004); Jones v. State Bd. of Med., 97 Idaho 859, 876–77, 555 P.2d 399,
    416–17 (1976). On the other hand, § 19 provides that “[t]he legislature shall not pass local or
    special laws” if those laws are enacted, among other things, “[f]or limitation of civil or criminal
    actions.” IDAHO CONST. art. III, § 19. This provision is modeled after similar state constitutional
    prohibitions aimed at “prevent[ing] legislation bestowing favors on preferred groups or
    localities.” Jones, 97 Idaho at 876, 555 P.2d at 416.
          This Court has clearly set forth three characteristics of special laws. First, “[a] special law
    applies only to an individual or number of individuals out of a single class similarly situated and
    affected or to a special locality.” ISEEO IV, 140 Idaho at 591, 97 P.3d at 458. It is important to
    note that “[a] law is not special simply because it may have only a local application or apply only
    to a special class if, in fact, it does apply to all such cases and all similar localities and to all
    belonging to the specified class to which the law is made applicable.” Id. Second, we have found
    that when the Legislature pursues a “legitimate interest in protecting citizens of the state” in
    enacting a law, then it is not special. Id. Lastly, courts must determine “whether the [statute’s]
    classification is arbitrary, capricious, or unreasonable.” Arel, 146 Idaho at 35, 189 P.3d at 1155. If
    a law’s classification is arbitrary, capricious, or unreasonable, it is a special law. Id. In assessing
    the legitimacy of a particular law, as well as whether it is arbitrary, capricious, or unreasonable,
    this Court has on occasion examined not just the law itself, but its legislative history. Kirkland v.
    Blaine Cnty. Med. Ctr., 134 Idaho 464, 470, 4 P.3d 1115, 1121 (2000).


1
 The other three ranges referred to are the Black’s Creek Range, the Garden Valley Range, and the George Nourse
Range.

                                                      9
      The Act is a general law because it applies to all shooting ranges in like situations. This is
true whether the Act is considered in conjunction with HB 604, or in isolation. IDFG urges that
this Court analyze the Act along with HB 604, and that when “taken together, these two laws
subject all current and future outdoor shooting ranges” in Idaho to the same noise standard.
Idaho’s case law supports this kind of analysis. For example, in Moon, a “sole [statutory]
provision” was alleged to be an unconstitutional special law. Moon, 140 Idaho at 547, 96 P.3d at
648. We did not look to that provision in isolation, but rather, at how the provision would
function within the entire statutory scheme created by the bill at issue. Id. Because the Act and
HB 604 deal with the same subject matter, make internal references to one another, and were
passed within seventeen days of one another, logically, that same principle from Moon could be
applied here. Taken together, the Act and HB 604 certainly apply equally to shooting ranges in
like situations—their combined effect is that the same noise standard applies to all non-military
outdoor shooting ranges. See I.C. §§ 55-2605, 67-9102. Because the noise standard set forth in
the Act and HB 604 would apply equally to all similarly situated outdoor ranges, the Act is a
general law.
      However, even if we did not consider the combined effect of the Act and HB 604, and
looked solely to the Act, it would still be a general law. This is because the Act and its noise
standard applies equally to all non-law enforcement, non-military, state-owned shooting ranges.
I.C. §§ 67-9101(3), 67-9102(2).
      While CARE concedes that the Act is indeed “directed at all state owned shooting ranges,”
it argues that the Act is not general because it affects only four ranges, “three of which are so
isolated that noise levels have no meaning and two of which are entirely upon open land devoid
of any habitation within gun range.” But this is immaterial. “A law is not special simply because
it may have only a local application or apply only to a special class if, in fact, it does apply to all
such cases and all similar localities and to all belonging to the specified class to which the law is
made applicable.” ISEEO IV, 140 Idaho at 591, 97 P.3d at 458. Here, the Act’s noise standard is
applicable to the specified class of state-owned shooting ranges, and it applies equally to all
ranges within that class. The fact that there may be a small number of such ranges in existence, or
that some of those ranges happen to be in less populated areas, does not mean that the noise
standard applies any less forcefully across the board. Simply put, the exact same noise standard
applies to the Farragut Range, as to the Black’s Creek Range, as to the Garden Valley Range, as

                                                 10
to the George Nourse Range. Not only that, but the Act will also affect any future state-owned
shooting ranges within its scope. Because the Act applies equally to all state-owned shooting
ranges in like situations, it meets the definition of general legislation.
      The Act not only meets the standard for general laws, but it has none of the hallmarks of
special laws. First, the Act does not disproportionately affect one member of a similarly situated
class—it applies equally to all state-owned shooting ranges meeting its criteria. Second, the Act
does not have an illegitimate purpose. CARE disagreed, as did the district court, which found it
“difficult to see what ‘legitimate interest in protecting the citizens of the state’ is accomplished by
[the Act].” But the district court’s own factual findings undercut this—it admitted that
“[c]ertainly there is a noise standard being established, and that protects citizens, but the real
focus of the Act is to immunize the ‘state.’” Though the noise standard does not truly
“immunize” the State—at most, it could make compliance with one component of the injunction
easier—the crucial finding is that the noise standard protects citizens. This Court simply looks to
whether a statute has a legitimate purpose, and a state protecting its citizens with a noise standard
is unquestionably that. Finally, the Act is not arbitrary, capricious, or unreasonable. The district
court found that it was, because the Legislature “a) did not ask for any scientific information, b)
accepted information [that] is incomplete and at times false, and c) either failed to realize (best
case) or ignored the fact (worst case) that what they were being asked to do was in direct
response to litigation.” Even if these findings were correct, they would provide no basis for
declaring the Act to be arbitrary, capricious, or unreasonable. There is no requirement that the
Legislature ask for or utilize scientific information in carrying out its legislative duties. Nor is it
banned from accepting information that is not complete or totally accurate. Nor must it refrain
from carrying out its constitutional duties when decisions of this or other courts in the State
indicate a potential need for remedial legislative action. If we were to accept the district court’s
findings as grounds for holding legislative acts to be arbitrary, capricious, or unreasonable, a wide
range of legislative acts would likely be in jeopardy. There is simply no indication in the record
that the Legislature’s decision-making was arbitrary, capricious, or unreasonable.
      In arguing that the Act was an unconstitutional special law, CARE emphasized the
legislative history of the Act. Its contention is that the “legislative record here . . . is explicitly
aimed” at Farragut alone, and that the Act was not meant to apply at any other range. The district
court agreed, and quoted from the legislative history at length. While the Act’s legislative history

                                                  11
    does contain specific references to Farragut and to this litigation, this does not affect its
    constitutionality, for two reasons. First, though this Court has examined legislative history in
    assessing whether a law is legitimate, or whether it is arbitrary, capricious, or unreasonable, it has
    not done so when determining to whom or what a law applies. This was the case in ISEEO IV,
    where we found that “the language of the bill plainly states that it is meant to specifically apply”
    to the ISEEO IV litigation. ISEEO IV, 140 Idaho at 592, 97 P.3d at 459. Our sole concern there
    was the statute’s text, and not its legislative history. And the language of the statute there was
    “aimed at essentially disbanding the ISEEO case and restructuring it in a manner that destroys the
    Plaintiffs’ cause of action against the Legislature.” Id. Here, the Act itself makes no mention of
    Farragut, nor does it attempt to “destroy” CARE’s cause of action; it just applies a noise standard
    to a certain type of state-owned shooting range, of which there are several, and of which the
    Farragut Range is one. And, even if the Act was meant to apply just to this one facility, that
    would not make it a special law. To follow CARE’s line of reasoning, the Legislature would
    never be able to set safety standards for a one-of-a-kind State facility without running afoul of art.
    III, § 19. That would perhaps bode ill for limiting the level of noise in the State Capitol.
           But beyond this, even if the Act’s legislative history should be considered, the district court
    made no serious effort to meet its burden of making “every presumption [] in favor of the
    constitutionality of the statute” while doing so. To the contrary, while quoting legislative history,
    the district court emphasized references to Farragut while quoting legislative history, and
    minimized references to other shooting ranges statewide. 2 Presuming the Act is constitutional


2
    For example, the district court quoted the House Resources and Conservation Committee like so:

           The last item of business on the agenda was HB 515. Rep. Eskridge presented this bill which
           creates a new section in Idaho Code to provide for the operation and use of State outdoor shooting
           ranges. Rep. Eskridge explained that this bill also helps deal with the the litigation issue at
           Farragut State Park and will help protect the State against similar litigation in the future.
                                                          ***
           Sharon Kiefer, representing [IDFG] stood to testify in favor of HB515. She reviewed the merits of
           this bill and related that [IDFG] has worked closely with the Attorney General’s Office to
           address noise related issues raised in litigation at Farragut State Park and future concerns at
           other ranges.

(Emphasis in original.) The district court’s use of boldface portrays the Act as being targeted at Farragut. But
making every presumption of constitutionality—that is, as to the Act’s general character—leads to completely
different emphases:

           The last item of business on the agenda was HB 515. Rep. Eskridge presented this bill which
           creates a new section in Idaho Code to provide for the operation and use of State outdoor

                                                          12
 would require at least a neutral reading of its legislative history, which indeed refers to more
 ranges than just Farragut, and more circumstances than just this litigation. Thus, even if the Act’s
 legislative record was a proper area for this Court’s consideration on appeal, that record, fairly
 considered, does not show that the Act is aimed at Farragut and Farragut only; therefore, the
 legislative history only reinforces the Act’s general, and not special, character.
       Based on the above, we reverse the district court’s finding that the Act was a special law
 that violated art. III, § 19 of the Idaho Constitution.
       D. The Act is not an unconstitutional deprivation of judicial power.
       The other constitutional issue before this Court is whether the Act violates art. V, § 13 of
 the Idaho Constitution by depriving the judicial branch of its power. The district court held that
 the Act did so. The court’s rationale was that the Legislature had attempted to “legislate itself”
 out of this case by passing the Act, and that based on precedent from ISEEO IV, the Act was
 unconstitutional. The district court further found that the Act was “simply not a valid exercise of
 the State’s police power,” because the Act’s focus was not to protect public health, but to
 “insulate [IDFG] from liability.”
       IDFG argues that the Act is not a deprivation of judicial power, as the Legislature’s police
 powers give it the authority to set noise standards for state-owned property, and that it is not an
 attempt to “regulate the courts in the exercise of their powers.” IDFG further contends that an
 injunction is subject to “changes in law or circumstance,” such as the Act’s noise standards, and
 such a change is not a Legislative deprivation of judicial power. CARE’s responds that “[the Act
 is] ‘. . . a special enactment designed only to affect one particular lawsuit . . .’ in violation of
 separation of powers,” and thus violative of art. V, § 13.
     Article V, § 13 of the Idaho Constitution provides that, “[t]he legislature shall have no power
to deprive the judicial department of any power or jurisdiction which rightly pertains to it as a
coordinate department of the government.” This Court most recently addressed legislative
deprivation of power in ISEEO IV. There, an association of school superintendents and parents



       shooting ranges. Rep. Eskridge explained that this bill also helps deal with the the litigation issue
       at Farragut State Park and will help protect the State against similar litigation in the future.
                                                       ***
       Sharon Kiefer, representing [IDFG] stood to testify in favor of HB515. She reviewed the merits of
       this bill and related that [IDFG] has worked closely with the Attorney General’s Office to address
       noise related issues raised in litigation at Farragut State Park and future concerns at other
       ranges.

                                                        13
brought suit against the State for not providing proper funding to Idaho public schools. ISEEO IV,
140 Idaho at 588, 97 P.3d at 455. The Legislature passed HB 403 as part of an effort to end that
litigation. Id. at 589, 97 P.3d at 456. Among other things, HB 403 provided that the plaintiffs
would have to sue school districts where underfunded, and thus unsafe, school buildings were
located; that the venues for the suits would be changed to where those districts were found; and
that, if the ISEEO IV plaintiffs did not refile their suits to comply with these procedures, their cases
would be dismissed. Id. at 589–90, 97 P.3d at 456–57. This Court found that HB 403 was a
deprivation of judicial power because it “directly contradict[ed] Idaho court procedure and
effectively dismisse[d] parties to a pending lawsuit without any court action.” Id. at 593, 97 P.3d at
460. HB 403 also altered the typical procedures by which courts could issue a stay of
proceedings—another legislative attempt to “make decisions regarding this litigation that only the
district court [could] make.” Id. After questioning “whether the Legislature itself can say when a
law altering procedural rules is necessary,” and after weighing the State’s interests in the suit, the
ISEEO IV Court concluded:
        The State is attempting to end legislatively the ISEEO suit and effectively remove
        itself from any further responsibility or liability. Such a motive may be a necessity
        as viewed by the Legislature but, given the claims made by the school districts, it is
        not sufficiently necessary so as to justify rewriting the Court’s rules of procedure.

Id. We held that because “there [was] no necessity . . . meriting the legislature’s attempt to legislate
itself out of this lawsuit by rewriting the Idaho Rules of Civil Procedure,” HB 403 was an
unconstitutional deprivation of judicial power. Id.
        Just as courts have certain inherent powers that may not be infringed upon, so does the
Legislature. It may, “under the broad concept of police power . . . enact laws concerning the health,
safety and welfare of the people so long as the regulations are not arbitrary or unreasonable.” Van
Orden v. State, 102 Idaho 663, 667, 637 P.2d 1159, 1163 (1981). We find that a noise standard is a
clear example of a law concerning the health and welfare of citizens. Indeed, the United States
Supreme Court has held that “[c]ontrol of noise is of course deep-seated in the police power of the
States.” City of Burbank v. Lockheed Air Terminal Inc., 411 U.S. 624, 638, 93 S. Ct. 1854, 1862
(1973); see also 122 A.L.R. 5th 593 § 2[a] (2004) (“A municipality or state has the authority
pursuant to its police powers to protect its citizens from unwelcome noise or sounds.”). While
“[t]here are . . . limits beyond which legislation cannot rightfully go,” generally speaking, “every
possible presumption is to be indulged in favor of the validity of a statute.” Ex parte Crane, 27

                                                  14
Idaho 671, 682, 151 P. 1006, 1009 (1915).
        The enactment of the Act and its noise standard was not a legislative deprivation of judicial
power; rather, it was a valid use of the Legislature’s police power. Unlike the ISEEO IV case, the
Act had zero effect, directly or indirectly, on the Idaho Rules of Civil Procedure, or any other
traditional province of the courts. Further, while the statute in ISEEO IV deprived judicial power
by directly affecting the litigation at issue there, the Act does not have such an effect. The Act itself
does not even refer to the Farragut Range or this litigation. And though the Act’s legislative history
does refer to Farragut and to this case, that history is peppered with similar references to other
cases, and other ranges. Moreover, unlike the law in ISEEO IV, the Act does not dismiss IDFG
from this case, or disrupt or effectively end this litigation in IDFG’s favor, or stage an attempt to
“effectively remove [the State] from any responsibility or liability.” To the contrary, establishing a
noise standard here—at any decibel level—would not end this litigation. This is because, as the
district court noted, “noise . . . [is] not a factor” for lifting the 500-shooter component of the
injunction. And, though noise is a factor of the 501-shooter component, it would take more than
IDFG’s compliance with regard to noise to lift that part of the injunction; per the terms of the 501-
shooter component, IDFG would still need to address safety concerns. Put simply, although the Act
does, at most, potentially make compliance with part of the injunction easier, it does not by itself
lift the injunction, or “legislatively remove” IDFG from this lawsuit, or end IDFG’s responsibility
in this matter. Thus, the Act does not rise to the level of an ISEEO IV-like interference with the
judiciary, and does not violate art. V, § 13 of the Idaho Constitution. We reverse the district court’s
holding to the contrary.
        E. The case must be remanded to the district court to determine IDFG’s compliance
           with both the safety and noise requirements of the 501-shooter standard.

        The district court denied IDFG’s motion to lift the injunction with regard to the 501-shooter
component, “due solely to the finding that the Idaho Outdoor Sport Shooting Range Act is
unconstitutional, due to failure to address noise considerations alone.” Therefore, the district court
did not consider the safety and noise issues argued by the parties. The case must be remanded to
the district court for consideration of those issues in conjunction with IDFG’s Relief Motion for the
501-shooter component. In considering the noise aspect, the district court must apply the noise
standards established in the Act.



                                                   15
       F. CARE is not entitled to attorney’s fees.
       CARE argues that it is entitled to attorney’s fees under I.C. § 12-117, which allows for
attorney’s fees for the prevailing party on appeal “in any proceeding involving as adverse parties a
state agency or a political subdivision and a person,” so long as “the nonprevailing party acted
without a reasonable basis in fact or law.” Here, because IDFG has prevailed on appeal, CARE is
not awarded attorney’s fees.
                                             IV.
                                         CONCLUSION
       For the foregoing reasons, we: 1) reverse the district court’s order holding that IDFG has
not complied with the 500-shooter component of the injunction; 2) conclude as a matter of law
that IDFG has complied with the 500-shooter component, and lift that component of the
injunction; 3) reverse the district court’s order holding the Act to be unconstitutional; 4) remand
this case to the district court to determine whether IDFG has complied with the 501-shooter
component of the injunction. IDFG is awarded its costs on appeal.


       Chief Justice BURDICK, and Justices EISMANN, W. JONES, and HORTON
CONCUR.




                                                16